Citation Nr: 0603148	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  04-13 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from August 1958 to January 
1962.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).  In October 2005, the appellant testified at a personal 
hearing before the undersigned at the RO.  


FINDINGS OF FACT

1.  The veteran died in February 2002; the Certificate of 
Death lists the cause of death as respiratory failure due to 
pulmonary fibrosis; there were no significant conditions 
contributing to death.

2.  The veteran was not service-connected for any disability 
during his lifetime.  

3.  Pulmonary fibrosis is an asbestos related disease.  

4.  The veteran was exposed to asbestos during service.  

5.  Pulmonary fibrosis is attributable to inservice asbestos 
exposure.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1131, 1310 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran was not service-connected for any disability 
during his lifetime.  The appellant alleges that the 
veteran's death was related to asbestos exposure during 
service.  She is not competent to make such an assessment.  
The appellant as a lay person has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

In asbestos exposure-related claims, VA must determine 
whether military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum, lung cancer and cancers of the gastrointestinal 
tract.  M21-1, Part VI, 7.21(a)(1).

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.

In this case, the veteran served in the Navy about the USS 
Newport News.  According to his DD Form 214, he was a 
machinist.  In the June 2003 statement of the case, the RO 
stated that the veteran could have been exposed to asbestos 
during service.  In the statement of the case, asbestos 
exposure during service was conceded.  The Board accepts this 
finding.  

Private medical records establish that the veteran was 
treated for interstitial lung disease beginning in 1999.  X-
rays revealed diffuse bilateral pulmonary infiltrates.  A 
bronchoscopy confirmed interstitial lung disease.  A 
computerized tomography of the chest showed post inflammatory 
pulmonary fibrosis.  He continued to receive treatment for 
his interstitial lung disease/pulmonary fibrosis.  He 
eventually developed pneumonia and hypoxemic respiratory 
failure.  He died in February 2002.  According to the 
Certificate of Death, the cause of death was respiratory 
failure (of 3 week's duration) due to pulmonary fibrosis (of 
3 years' duration).  

In an October 2002 statement, one of the veteran's private 
physicians stated that he had treated the veteran since 
November 1999 for progressive pulmonary fibrosis.  He 
indicated that the veteran had never undergone a lung biopsy 
to determine the etiology of his pulmonary fibrosis.  
However, if he had significant asbestos exposure during his 
lifetime, then this certainly could not be excluded.  The 
rapid progression of the disease in the last few months of 
his life would be atypical for asbestosis, but it was 
certainly possible that the veteran developed a superimposed 
process because he was extremely stable up until that time.  
In a subsequent July 2003 letter, this physician also 
indicated that given the possibility of significant asbestos 
exposure, it was certainly likely that this exposure was 
related to his lung disease.  

In sum, the veteran was exposed to asbestos during service.  
He developed interstitial lung disease/pulmonary fibrosis and 
died due to the lung disease.  Pulmonary fibrosis is an 
asbestos related disease.  A medical professional has related 
the veteran's death to his inservice asbestos exposure.  The 
private physician is competent to make this assessment.  As 
such, this supporting evidence is credible and probative.  

Accordingly, the Board finds that the evidence supports 
granting service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


